EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Please Amend the claims to incorporate the changes as in the AFCP 2.0 filing of 6 July 2022.
Please also Amend claim 16 to recite (correcting the typo):
“16. (Currently Amended) The method of claim 15, further comprising introducing the modified drilling fluid to the lost circulation zone through a drill string disposed within the wellbore.”

Election/Restrictions
Claims 1-4 and 9 are allowable with the After Final Amendment filed 6 July 2022 and now entered. The restriction requirement among Groups I-III and the Species of spherical rigid particles; resilient particles; and HTHP binding adhesive, as set forth in the Office action mailed on 5 October 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 5 October 2021 is fully withdrawn based on the After Final Amendment now entered.  Claims 10 and 12-20, directed to Groups II and III are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  Accordingly, claims 1-4, 9, 10, and 12-20 are allowed.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The After Final Amendment filed 6 July 2022 and now entered has remedied the Claim Objection in line with the Office’s suggestions.  Accordingly, this Objection is withdrawn.
The Amendments now also require in all claims a lost circulation material comprising oval shaped composite particles comprising spherical rigid particles of date seed particles; resilient rubber particles; and HTHP binding adhesive.  
There is no Prior Art that discloses or teaches including spherical rigid date seed particles in oval shaped composite LCM particles with resilient rubber particles and HTHP binding adhesive.  While the use of date seed particles for LCM appears known (e.g., Amanullah 2018/0016483 and Amanullah 10,329,470), date seeds are not naturally spherical, and there is no suitable teaching to provide these in spherical form in a composite oval shaped LCM.  Only one with the benefit of the current disclosure would do so.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674